Duckworth, Chief Justice.
This is a claim case arising out of an application to convey and encumber real estate set aside as a year’s support for a widow and minor children in which an affidavit claiming the property was filed by the mother of the widow’s deceased husband. The court of ordinary promptly transferred the same to the superior court for trial of the issue thus made in accordance with Code Ch. 113-18, and the *291same resulted in a jury verdict in favor of the application to sell. Thereafter, the claimant filed a motion for new trial which was amended, and after a hearing, the same was overruled. The exception is to that judgment. Held:
Submitted September 10, 1963
Decided October 10, 1963.
S. B. McCall, for plaintiff in error.
Hugh D. Wright, contra.
1. The first special ground of the amended motion complains because the court, without any request, failed to charge that “an administrator may not sell property held adversely to the estate by a third person; he shall first recover possession.” Code § 113-1714. There is no merit in this ground since the law cited is inapplicable here since an administrator is not seeking to sell property.
2. The second and third special grounds complaining of the failure to charge “the statute of frauds” and the law of gifts are too general and indefinite to constitute any valid assignment of error and, hence, to invoke any ruling thereon.
3. The evidence supports the verdict, and the general grounds are without merit.

Judgment affirmed.


All the Justices concur.